Motion Granted; Appeal Dismissed and Memorandum Opinion March 8, filed 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00540-CV
                                   ____________

 REED & ABRASLEY, P.L.L.C., ROBERT S. ABRASLEY, JOEL D. REED AND
              ROBERT S. ABRASLEY, P.C., Appellants

                                           V.

  MICHAEL G. SHEBAY AND ANDREW SHEBAY & CO., P.L.L.C., Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-65369


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed March 24, 2011. On February 24, 2012,
the parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement. See Tex. R. App. P. 42.1.

      The motion is granted. Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.